Citation Nr: 0900485	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  04-40 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veteran Affairs (VA) Atlanta, Georgia Regional 
Office (RO).

The Board previously remanded this claim in June 2005 and 
August 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran was treated in service for gastroenteritis.

2.  The veteran has no current diagnosis of gastroenteritis.

3.  No medical evidence of record links the veteran's current 
gastrointestinal disorder to her in service diagnosis of 
gastroenteritis, any service connected disability, or 
generally to her military service.


CONCLUSION OF LAW

The veteran's current gastrointestinal disorder was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in the July 2003 letter, which 
was provided before the adjudication of the claim.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service and post service treatment records and 
relevant medical statements were obtained, and she declined a 
hearing on this matter.  Additionally, the veteran was 
provided VA examinations related to her claim and an 
appropriate medical opinion was provided.  The AMC/RO has 
also fully complied with the previous remands of this claim.  
Further, the Board does not have notice of any additional 
evidence which is relevant that the VA has failed to obtain.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain the evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to develop evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as peptic ulcers, is manifest to a compensable degree within 
one year after separation from service the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran is claiming entitlement to service connection for 
a gastrointestinal disability.  She implies that her in 
service treatments for gastroenteritis resulted in her post 
service gastrointestinal disorders. 

A July 1944 service treatment record reflects the veteran's 
diagnosis with gastroenteritis.  A December 1944 service 
treatment record indicates the veteran was again treated for 
gastroenteritis; and after receiving treatment for five days, 
the veteran was returned to duty without restrictions.  
Ultimately, the veteran's separation examination noted no 
abnormalities associated with the veteran's gastrointestinal 
system.  

An October 1986 private treatment note details the veteran's 
condition prior to an orthopedic surgery.  This note includes 
a diagnosis of gastritis, which was treated with medication.  
The November 1986 discharge summary for this surgery 
indicates that the veteran developed a problem with diarrhea, 
possibly related to her diverticulitis, which required 
alteration of her medication.  Upon the veteran's discharge 
from the hospital, this problem was resolved.  

Private treatment notes dated in July 2000, October 2000, and 
December 2000 indicate the veteran had a history of peptic 
ulcer disease.  Further, a July 2000 private consultation 
request also indicated the veteran underwent a colostomy in 
1983, secondary to an infection.  

At the veteran's July 2008 VA examination, the veteran's 
account of her disorder was documented, her service treatment 
record considered, and a physical examination was performed.  
This resulted in the veteran's diagnosis of severe rheumatory 
arthritis and a history of diverticular disease with abscess 
and perforation in the past, in remission.  The examiner 
further opined that the veteran's post service diagnosis of 
diverticulitis was most likely related to the veteran's diet 
and complication due to the diverticular disease.  The 
examiner also stated the veteran's post service 
gastrointestinal issues are "not related at all with the two 
previous episodes of gastroenteritis when she was on active 
duty in the military."

The Board notes that the same examiner who performed the 
veteran's July 2008 VA examination conducted an examination 
in October 2005 where he incorrectly stated the veteran had 
no in service treatment for gastroenteritis.  As this 
incorrectly stated the veteran's service treatment record, it 
is not as probative as the July 2008 VA examination; however, 
this examination too is not favorable to the veteran's 
service connection claim.  

In analyzing the foregoing evidence, the Board has considered 
the veteran's statements that imply her belief that her in 
service treatments for gastroenteritis resulted in her post 
service gastrointestinal disorders; however, the veteran, is 
not shown to have the expertise required to validly offer a 
medical diagnosis or to assert medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  As such, the 
veteran's opinion alone is insufficient to provide the 
requisite nexus between her in service diagnosis of 
gastroenteritis and her current gastrointestinal disorders.

Further, the only medical opinion of record that opines on 
the veteran's service connection claim is the VA examiner's 
opinion, which weighs against the veteran's claim.  Though 
the veteran has multiple post service treatments and 
diagnoses of various gastrointestinal disorders, there is no 
medical opinion linking these conditions to her military 
service.  Actually, the July 2008 VA examination specifically 
considered the veteran's post service and in service 
gastrointestinal treatments and concluded the veteran's post 
service disorders were not related to service.  

Therefore, the Board finds that the preponderance of the 
evidence fails to show that a current gastrointestinal 
disability was manifest in service, or within a year after 
separation from service.  Likewise, it fails to attribute to 
any current disability to any event or injury during service.  
Accordingly, the Board concludes that any current 
gastrointestinal disorder was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  

ORDER

Service connection for a gastrointestinal disability is 
denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals+



 Department of Veterans Affairs


